Citation Nr: 0813226	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for major depression 
on a direct basis.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for major depression 
secondary to service-connected migraine headaches.  

4.  Entitlement to an effective date prior to June 13, 2002 
for the assignment of a 50 percent rating for the service-
connected migraine headaches.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C. in 
December 2007, and a transcript of the hearing is of record.  

The now reopened claims of service connection for major 
depression on a direct basis and for PTSD, as well as the 
matter of service connection for major depression on a 
secondary basis, are being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
major depression was denied by an unappealed rating decision 
in February 1985.  

2.  The additional evidence received since February 1985 is 
not cumulative or redundant of evidence previously of record 
and by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for major depression on a 
direct basis.  

3.  The veteran's original claim of service connection for 
PTSD was denied by an unappealed rating decision in January 
2002.  

4.  The additional evidence received since January 2002 is 
not cumulative or redundant of evidence previously of record 
and by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for PTSD.  

5.  An unappealed RO rating decision in November 2002 granted 
an increased evaluation of 50 percent for service-connected 
migraine headaches effective June 13, 2002.  

6.  A claim for an effective date prior to June 13, 2002 for 
a 50 percent evaluation for service-connected migraine 
headaches was received in August 2005.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for major depression.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).  

3.  The criteria for an effective date earlier than June 13, 
2002 for the assignment of an increased rating of 50 percent 
for service-connected migraine headaches have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.114, 3.157, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the favorable action taken hereinbelow, the Board finds 
that the notice requirements of VCAA have been satisfied with 
respect to the new and material issues decided herein.  

In October 2005, the RO sent the veteran a letter, with a 
copy to his representative at the time, in which he was 
informed of the requirements needed to reopen a claim based 
on new and material evidence.  He was also informed in this 
letter of the requirements to warrant an earlier effective 
date.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
March 2006 about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A current examination is not 
needed to make a decision on the earlier effective date issue 
on appeal.

VA's duty to assist the veteran in the development of his 
claim for service connection for major depression and PTSD is 
not triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearings.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claims

Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Major Depression

A February 1985 decision by the RO denied the veteran's claim 
of service connection for major depression on a direct basis 
because the evidence did not show a psychiatric disorder in 
service or a psychosis within a year of discharge.  The 
veteran was notified of this action in March 1985 but did not 
timely appeal.  

The veteran applied to reopen his claim of service connection 
for major depression in August 2005 and was denied in March 
2006.  The veteran timely appealed.  


Previously Considered Evidence

The evidence on file at the time of the March 1985 rating 
decision consisted of the veteran's service medical records, 
VA hospital records dated from September to October 1972 and 
from April to May 1984, a VA examination report dated in 
September 1974, and VA treatment records dated from September 
1976 to December 1984.  


Evidence Received Since March 1985 

The additional evidence received consists of VA treatment 
records and examination reports beginning in December 1998, 
transcripts of personal hearings in October 2006 and December 
2007, as well as written statements by and on behalf of the 
veteran.  


Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The claim of service connection for major depression was 
previously denied on a direct basis because there was no 
evidence of a chronic psychiatric disability in service or 
within a year after discharge.  Consequently, there would 
need to be evidence that the veteran currently has major 
depression related to service.  

The veteran had some psychiatric complaints in service and 
the evidence received since February 1985 includes 
evidence of chronic depression diagnosed on VA 
hospitalization in 2006.  

The evidence received since February 1985 is new and material 
for the purpose of reopening the claim.  This evidence was 
not previously of record and bears directly and substantially 
upon the specific matter under consideration so as to raise a 
reasonable possibility of substantiating the claim.  

Therefore, the Board finds that the claim of service 
connection for major depression is reopened.  


PTSD

A January 2002 decision by the RO denied the veteran's claim 
of service connection for PTSD because there was no diagnosis 
of PTSD or verified stressor; the veteran was notified of 
this action later in January 2002 but did not timely appeal.  

The veteran applied to reopen his claim of service connection 
for PTSD in August 2005 and was denied in March 2006.  The 
veteran timely appealed.  


Previously Considered Evidence

The evidence on file at the time of the January 2002 rating 
decision consisted of the veteran's service medical records, 
as well as VA hospital and treatment records dated from 
September 1972 to July 2001.



Evidence Received Since January 2002 

The additional evidence consists of VA and private treatment 
records beginning after January 2002, transcripts of the 
veteran's October 2006 and December 2007 personal hearings, 
and written statements by and on behalf of the veteran.  


Analysis

As noted, there must be new and material evidence as to any 
aspect of the veteran's claim that was lacking at the time of 
the last final denial in order to reopen the claim.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

The claim of service connection for PTSD was previously 
denied because there was no diagnosis of PTSD or stressor 
evidence.  Consequently, there would need to be evidence 
that the veteran currently has PTSD due to service 
stressor.  

The evidence received since January 2002 contains 
diagnoses of PTSD in treatment records dated from November 
2006 to November 2007 possibly due to service trauma.  
These records also include other psychiatric diagnoses, 
such as major depressive disorder/bipolar disorder.  

The evidence received since January 2002 is new and material 
for the purpose of reopening the claim.  This evidence was 
not previously of record and bears directly and substantially 
upon the specific matter under consideration so as to raise a 
reasonable possibility of substantiating the claim.  

Therefore, the Board also finds that the claim of service 
connection for PTSD is reopened.  


Earlier Effective Date Claim

Analysis

A February 1975 rating decision granted service connection 
for migraine headaches and assigned a noncompensable rating 
effective on November 25, 1974; a December 1977 rating 
decision assigned a 10 percent evaluation for migraine 
headaches effective on November 4, 1977.  

A November 2002 rating decision granted an increased 
evaluation of 50 percent for service-connected migraine 
headaches effective June 13, 2002.  The veteran was notified 
of this action by letter later in November 2002, and he did 
not timely appeal.  

The next correspondence from or on behalf of the veteran was 
not until a claim for an effective date prior to June 12, 
2002 for a 50 percent evaluation for service-connected 
migraine headaches was received by VA on August 31, 2005.  It 
was contended in this claim that the effective date for the50 
percent rating should be in 1996.  

Because the veteran did not perfect an appeal in the matter, 
the November 2002 rating decision is final based on the 
evidence of record at the time.  It is not subject to 
revision in the absence of clear and unmistakable error (CUE) 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the November 2002 rating decision 
has not been specifically alleged, and is not evident from 
the record.

There is no legal basis for making the effective date of the 
50 percent rating for service-connected migraine headaches 
retroactive to 1996 as he seeks.  The law is dispositive in 
this matter, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for major depression, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  

The claim of an effective date prior to June 12, 2002 for the 
assignment of a 50 percent rating for the service-connected 
migraine headaches is denied.



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for major depression on a direct basis and 
for PTSD.  

Although the diagnoses of major depression and PTSD are new 
and material with respect to the issues of service connection 
for these disabilities, there is no clear nexus opinion 
linking major depression to service or to service connected 
disability and no verified service stressor on file.  

As noted, in determining whether service connection is 
warranted for PTSD, there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With respect to the evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The claims file contains a recent diagnosis of PTSD.  
However, there is no objective evidence that the appellant 
"engaged in combat with the enemy" or credible supporting 
evidence to verify a claimed service stressor event.  
Moreover, the veteran's statements alone are insufficient to 
verify a stressor.  

Although some general information has been submitted, such as 
the veteran's personnel records, in response to VA requests 
in August and November 2001 to provide written information on 
the veteran's service stressors, he has not currently 
provided sufficient evidence of a service stressor to allow 
verification.  

Consequently, the Board finds that another attempt should be 
made to obtain as much information as possible about the 
veteran's service stressors and to verify these service 
stressors, if possible.  

With respect to the claim for service connection for major 
depression on either a direct or a secondary basis, the Board 
notes that there is no relevant nexus opinion on file.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

Accordingly, the claims for service connection for major 
depression and for PTSD should be considered by the RO on a 
de novo basis prior to any further action by the Board.  
Curry v. Brown, 7 Vet. App. 59, 67 (1994); see also Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Therefore, these remaining matters are REMANDED to the AOJ 
for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
major depression and PTSD, to include 
treatment records since the most recent 
evidence on file in November 2007.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the AOJ should 
obtain and associate with the file all 
records that are not currently on file.  
If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should again take appropriate 
steps to obtain a detailed description of 
all of the service stressors that the 
veteran believes may have contributed to 
the development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims file.  

4.  Then, the AOJ should schedule the 
veteran for VA examination to determine 
the nature and likely etiology of his 
claimed psychiatric conditions.  The 
entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folder.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

After reviewing the claims file and 
examining the veteran, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed psychiatric disability other 
than PTSD was incurred in or aggravated 
by service or service-connected migraine 
headaches.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

5.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  Following completion of all indicated 
development, the AOJ should readjudicate 
the reopened claims of service connection 
for major depression on a direct basis 
and for PTSD, as well as the claim of 
service connection for major depression 
on a secondary basis, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If either of 
the benefits sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


